Dismissed and Memorandum Majority and Dissenting Opinions filed August
30, 2019




                                     In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00270-CV

                           DON WADE, Appellant
                                       V.

         HOUSEHOLD FINANCE CORPORATION III, Appellee

                 On Appeal from the County Court at Law
                        Caldwell County, Texas
                      Trial Court Cause No. 6311

                 MEMORANDUM MAJORITY OPINION

     Appellee Household Finance Corporation III (HFC) brought this forcible
detainer action against appellant Don Wade and others after HFC purchased the
property through a non-judicial foreclosure. The trial court awarded a final
summary judgment of possession to HFC.

     This court struck Wade’s initial brief, informing him that the brief failed to
comply with multiple provisions of Rule 38.1 of the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 38.1. This court ordered Wade to file a brief
complying with Rule 38.1.
       This court informed Wade that if he filed another noncompliant brief, the
appeal could be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1);
Tex. R. App. P. 38.9(a); Harkins v. Dever Nursing Home, 999 S.W.2d 571, 572–73
(Tex. App.—Houston [14th Dist.] 1999, no pet.) (reasoning that the court could
dismiss the appeal or affirm the trial court’s judgment without examining the
record pursuant to Rule 38.8 since the appellant’s amended brief did not contain
citation to the record; choosing to affirm without examining the record); see also,
e.g., Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex.
1994) (reaffirming that “error may be waived by inadequate briefing”); Rendleman
v. Clarke, 909 S.W.2d 56, 59 (Tex. App.—Houston [14th Dist.] 1995, writ dism’d)
(error waived when appellant had ample notice of briefing defects and opportunity
to rebrief).

       Wade filed another brief that does not comply with Rule 38.1 because it
does not contain a statement of facts or a clear and concise argument for the
contentions made with appropriate citations to authorities and to the record.
Appellant does not challenge the trial court’s granting of a summary judgment of
possession, but appellant asserts the following issues:

       Did a County Court have subject matter jurisdiction to foreclose on 90
       acres of land when the underlying contract is for 34.6 acres?
       Is it real estate fraud when HFC contracted for 34.6 acres and falsified
       the public record by filing a description of 90 acres?
       Does the theory of unjust enrichment apply when a party sues for
       recovery of more property than it was [sic] enumerated in the contract
       between the parties?
       Did the judge have authority or jurisdiction to issue an order when he
       had not filed the requisite documents to assume the duties of the

                                          2
      office?
      Does laches apply if an entity sat on its legal rights for 5 years?

      Without a statement of facts supported by record references or a clear and
concise argument with appropriate citations to authorities and the record, we are
unable to determine the merits of appellant’s issues. Appellant has not shown that
the trial court lacked jurisdiction either because of any error in granting the
summary judgment or because the trial judge did not file proper documents to
assume the duties of the office.

      Pro se litigants like Wade are held to the same standards as licensed
attorneys, and they must comply with all applicable rules of procedure. See, e.g.,
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Reule v. M &
T Mortg., 483 S.W.3d 600, 608 (Tex. App.—Houston [14th Dist.] 2015, pet.
denied). Although we liberally construe briefs, Wade has not substantially
complied with the briefing rules. See Harkins, 999 S.W.2d at 572–73.

      Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1); Tex. R. App. P. 38.9(a); Harkins, 999 S.W.2d at 572–73.




                                        /s/       Ken Wise
                                                  Justice


Panel consists of Justices Wise, Zimmerer, and Spain. (Spain, J., dissenting).




                                              3